 Case 4:21-cv-04085-RAL Document 14 Filed 07/21/21 Page 1 of 3 PageID #: 285



                              UNITED STATES DISTRICT COURT


                                 DISTRICT OF SOUTH DAKOTA


                                       SOUTHERN DIVISION



 DANIEL JOSE GOMEZ,                                              4:21-CV-04085-RAL


                         Petitioner,

                                                         OPINION AND ORDER GRANTING
         vs.                                          RESPONDENTS' MOTION TO DISMISS


 ROBERT DOOLEY,ATTORNEY GENERAL
 OF THE STATE OF SOUTH DAKOTA,                                           {



                         Respondents.


       Petitioner Daniel Jose Gomez filed a petition for writ of habeas eorpus under 28 U.S.C.

§ 2254. Doc. 1. Respondents' move to dismiss and Gomez moves to appoint counsel and to

electronically file. Docs. 6, 8, 12.

I.   Judicial Notice


       First, Respondents ask this Court to take judicial notice ofthe judicial rulings in Gomez's

state criminal ease, CRI 08-286, and his state habeas ease, CrV-09-389. Doc. 9 at 1. Under the

Federal Rules of Evidence Rule 201 a court may take judicial notice of"a fact that is not subject

to reasonable dispute because it... can be accurately and readily determined fiom sources

whose accuracy eaimot reasonably be questioned." Fed. R. Evid. 201(b)(2). Respondents filed

the judicial opinions and judgments from Gomez's state record. See Doe. 9."A district court

may properly take judicial notice ofitems in the public record, such as judicial opinions."

Thompson v. R.J. Revnolds Tobacco Co., 760 F.3d 913,918 (8th Cir. 2014)(citing Kent v.

United of Omaha Life Ins. Co.. 484 F.3d 988, 994 n.2(8th Cir. 2007)). Because the judicial



                                                1
 Case 4:21-cv-04085-RAL Document 14 Filed 07/21/21 Page 2 of 3 PageID #: 286



opinions and judgments that Respondents filed are a part ofthe state publie record, this Court

takes judicial notice ofthese documents and will rely on them for the factual background.

II. Factual Background

        On September 23, 2008, South Dakota First Judicial Circuit Court Judge Steven. R.

Jensen^ entered judgment against Gomez for one count of Second Degree Escape in violation of

SDCL § 22-11 A-2.1. Doc. 9-1 at 3-5. Gomez was sentenced to 180 days with five years

suspended and he was to remain on supervised probation for five years. Id at 4-5. He was also

given a time served credit for 62 days. Id Gomez's judgment was thereafter amended twice. See

Docs. 9-2, 9-3.

       On June 22, 2009, Gomez was found to have violated the terms and conditions of his

probation and his sentence was re-imposed (five years in the South Dakota State Penitentiary,

with three years suspended). Doc. 9-4 at 3-5. On September 29, 2009, Gomez filed his state

petition for writ of habeas corpus. Doc. 9-5. His writ was denied by South Dakota First Judicial

Circuit Court Judge Arthur L. Rusch on April 26, 2010. Doc. 9-7 at 2. On April 8, 2014, the

South Dakota Department of Corrections(DOC)discharged Gomez from custody. Id. at 3. He

filed his federal habeas petition on May 7, 2021 and Respondents' move to dismiss. Docs. 1, 8.

II.   Legal Analysis

       Respondents assert that Gomez is not "in custody" for purposes of28 U.S.C.

§ 2254. Doc. 9 at 5. When a petitioner has completed his/her sentence and has been discharged

from parole they are no longer considered "in custody" for purposes of § 2254. Hogan v. Iowa.

952 F.2d 224, 225 (8th Cir. 1991). A federal court does not have subject matter jurisdiction

"once the sentence for a conviction has completely expired" because the petitioner does not have



^ He now is Chief Justice of the Supreme Court of South Dakota.
                                                2
 Case 4:21-cv-04085-RAL Document 14 Filed 07/21/21 Page 3 of 3 PageID #: 287



a habeas corpus remedy. Id (quoting Maleng v. Cook. 490 U.S. 488,492(1989)). Gomez was

discharged from DOC custody on April 8, 2014, and at the time he filed his complaint he was not

in custody. Doc. 9-7 at 3. Thus, this Court does not have subject matter jurisdiction over

Gomez's habeas petition.

       Therefore, it is hereby

       ORDERED that Respondent's motion to dismiss. Doc. 8, is granted. It is fiirther

       ORDERED that Gomez's pending motions. Docs. 6,12, are denied as moot.

       DATED July           2021.
                                             BY THE COURT:



                                             ROBERTO A. LANGI
                                             CHIEF JUDGE
